Citation Nr: 1330544	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-42 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a rating higher than 30 percent for bilateral pes cavus before and since November 1, 2011.

3.  Entitlement to an extension of a temporary total rating for convalescence for service-connected bilateral pes cavus beyond June 1, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1995 to May 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2008, and April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2008, the RO denied the service connection for a psychiatric disorder and a rating higher than 30 percent for bilateral pes cavus.  

In April 2009, the RO assigned a temporary total temporary for bilateral pes cavus for convalescence from April 1, 2009, to June 1, 2009.  The Veteran perfected an appeal, pertaining to the period for convalescence.  

In April 2012, the RO assigned another temporary total disability for bilateral pes cavus for convalescence from September 7, 2011, to November 1, 2011, but the Veteran did not appeal the rating.  

In June 2013, the Board asked the Veteran to clarify whether he wanted a Board hearing.  As the Veteran has not responded to the request, the Board is proceeding with appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  








REMAND

On the claim of service connection for a psychiatric disorder, the evidence is insufficient to decide the applicable theories of service connection raised by the Veteran and further development under the duty to assist is needed.


On the claim for increase for bilateral pes cavus, as the evidence suggests a materia change in the disability, reexamination under 38 C.F.R. § 3.327 is warranted. 

On claim for an extension of a temporary total rating for convalescence for service-connected bilateral pes cavus, there are other private and VA medical records that have been identified, but not requested.  As the evidence necessary to substantiate the claim is incomplete, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of Johnson Memorial Hospital; Podiatry Care, P.C. and the UConn Medical Center since March 2007.  

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records of treatment of a psychiatric order.  
 
3.  Obtain VA records since November 2009. 






4.  Afford the Veteran a VA examination by VA examiner, who has not previously examined the Veteran, to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that dysthymia is:

a).  Due to events in service, or, 

b).  Caused by or aggravated by service-connected bilateral pes cavus, hypertension, right foot calluses, and residuals of a nose fracture.  

In formulating an opinion, "aggravation" means a permanent increase in severity, that is, an irreversible worsening of a disability as a result of a service-connected disability or disabilities beyond the natural clinical course of the nonservice-connected disability as contrasted to a temporary worsening of symptoms.

The Veteran's file must be made available to the examiner for review.

5.  Afford the Veteran a VA examination to determine: 

Whether pes cavus is manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity. 




The Veteran's file must be made available to the examiner for review.

6.  On completion of the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


